Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 1 of 20 PageID #: 2335




                     EXHIBIT C
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 2 of 20 PageID #: 2336
                                                                              IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                             US007972867B2


 c12)   United States Patent                                                           (IO)    Patent No.:     US 7,972,867 B2
        Clarke et al.                                                                  (45)    Date of Patent:      *Jul. 5, 2011

 (54)    METHODS FOR DETECTING VITAMIN D                                                  6,107,623    A        8/2000     Bateman et al.
         METABOLITES BY MASS SPECTROMETRY                                                 6,124,137    A        9/2000     Hutchens et al.
                                                                                          6,204,500    Bl       3/2001     Whitehouse et al.
 (75)    Inventors: Nigel Clarke, Oceanside, CA (US);                                     6,268,144    Bl       7/2001     Koster
                                                                                          6,787,660    Bl       9/2004     Armbruster et al.
                    Brett Holmquist, Mission Viejo, CA
                                                                                          6,977,143    Bl      12/2005     Caulfield et al.
                    (US); Gloria Kwangja Lee, Irvine, CA
                                                                                          7,087,395    Bl       8/2006     Garrity et al.
                    (US); Richard E. Reitz, San Clemente,                                 7,321,116    B2       1/2008     Pi card et al.
                    CA (US)
                                                                                                                     (Continued)
 (73)    Assignee: Quest Diagnostics Investments
                   Incorporated, Wilmington, DE (US)                                              FOREIGN PATENT DOCUMENTS
                                                                                   WO             W0-95/33279                12/1995
 ( *)    Notice:         Subject to any disclaimer, the term ofthis                                                  (Continued)
                         patent is extended or adjusted under 35
                         U.S.C. 154(b) by 1388 days.
                                                                                                         OTHER PUBLICATIONS
                         This patent is subject to a terminal dis-
                         claimer.                                                  Ascalone et al., Journal of Chromatography B, "Stereospecific deter-
                                                                                   mination of amisulpride, a new benzamide derivative, in human
 (21)    Appl. No.: 11/386,215                                                     plasma and urine by automated solid-phase extraction and liquid
                                                                                   chromatography on a chiral colunm: Application to pharmacokinet-
 (22)    Filed:          Mar. 21, 2006                                             ics", 676 (1996) 95-105.*

 (65)                      Prior Publication Data                                                                    (Continued)
         US 2006/0228809 Al                 Oct. 12, 2006
                                                                                   Primary Examiner - Jill Warden
                    Related U.S. Application Data
                                                                                   Assistant Examiner - M. Cole
 (63)    Continuation-in-part of application No. 11/101,166,
         filed on Apr. 6, 2005, now Pat. No. 7,745,226.                            (74) Attorney, Agent, or Firm - Foley & Lardner LLP

 (51)    Int. Cl.
                                                                                   (57)                             ABSTRACT
         GOIN 24/10                     (2006.01)
 (52)    U.S. Cl. ........................................ 436/173; 436/131        Provided are methods of detecting the presence or amount of
 (58)    Field of Classification Search .................. 436/131,                a vitamin D metabolite in a sample using mass spectrometry.
                                                                    436/173        The methods generally comprise ionizing a vitamin D
         See application file for complete search history.                         metabolite in a sample and detecting the amount of the ion to
                                                                                   determine the presence or amount of the vitamin D metabolite
 (56)                      References Cited
                                                                                   in the sample. Also provided are methods to detect the pres-
                    U.S. PATENT DOCUMENTS                                          ence or amount of two or more vitamin D metabolites in a
                                                                                   single assay.
        5,772,874    A      6/ 1998     Quinn et al.
        5,795,469    A      8/ 1998     Quinn et al.
        5,919,368    A      7I 1999     Quinn et al.
        5,968,367    A     10/ 1999     Quinn et al.                                                   31 Claims, 4 Drawing Sheets



                                                   Linearity of Two Pools and Three Samples
                                                                        250HD2
                                                                                                              +High QC
                                   180 , - - - - - - - - - - - - - - - - - - - ~                              •Med QC
                                   160 + - - - - - - - - - - - - - - - - - - - - - ;                          A Patient Sample #1
                                                                                                              X Patient Sample #2
                             -     140 + - - - - - - - - - - - - - - - - - - - - - - 1
                             ..J                                                                              )K   Patient Sample #3
                             E     120 + - - - - - - - - - - - - -
                             ci>
                             .:.   100 + - - - - - - - - - - -
                             8      80 + - - - - - - - - ~
                             :c                                                                                •     R2 = 0.997
                             0      60 + - - - - - - -
                             "'
                             N      40 + - - - - - _ e c , . . ::;a~;,=__,i,__--:=;_.,-"""':___-----j          •     R2 = 0.997
                                    20-!------;"~"""'aa-=-'"'"-""e:::.:'--------------1                              R2 = 0.993
                                                                                                               X
                                     o--=---~-----~-----~------1                                               X     R2 = 0.972
                                                       <- Increasing 2-fold Dilutions
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 3 of 20 PageID #: 2337


                                                           US 7,972,867 B2
                                                                    Page 2


                  U.S. PATENT DOCUMENTS                                  extraction used as plasma sample preparation techniques for liquid
      7,348,137   B2      3/2008   Caulfield et al.                      chromatography-tandem mass spectrometry, J Chromatogr. A
      7,618,827   B2     11/2009   Steven et al.                         854:23-35 (1999).
      7,745,226   B2 *    6/2010   Clarke et al.             436/131     Coldwell et al., "Mass Fragmentographic Assay for
  2004/0235193    Al     11/2004   Soldin                                25-Hydroxyvitamin Din Plasma Without Derivatization: Enhanced
  2006/0054807    Al      3/2006   Picard et al.                         Sensitivity for Metabolites ofVitamins D2 and D3 After Pre-column
  2006/0094125    Al      5/2006   Singh et al.                          Dehydration", Journal of Mass Spectrometry, 30:348-356, 1995.
  2006/0228808    Al     10/2006   Clarke et al.
                                                                         Maunsell et al., "Routine Isotope-Dilution Liquid Chromatogra-
  2006/0228809    Al     10/2006   Clarke et al.
  2007/0139956    Al      6/2007   Sugimoto et al.                       phy-Tandem Mass Spectrometry Assay for Simultaneous Measure-
  2008/0241955    Al     10/2008   Purkayastha et al.                    ment of the 25-Hydroxy Metabolites ofVitamins D2 and D2", Clini-
  2009/0137056    Al      5/2009   Holmquist et al.                      cal Chemistry, 51:9 1683-1690, 2005.
                                                                         Odrzywolska et al., "Convergent Synthesis, Chiral HPLC, and Vita-
              FOREIGN PATENT DOCUMENTS                                   min     D      Receptor     Affinity      of   Analogs      of    1,25-
 WO         WO 96/18618              6/1996                              Dihydroxycholecalciferol", Chirality, 11 :249-255, 1999.
 WO       WO 2007/039193             4/2007                              Watson et al., "Analysis of Vitamin D and its Metabolites using
 WO       W0-2007 /139956           12/2007                              Thermospray Liquid Chromatography/Mass Spectrometry", Bio-
 WO       W0-2008/097246             8/2008
                                                                         medical Chromatography, vol. 5, 153-160, 1991.
                    OTHER PUBLICATIONS                                   Yeung et al., "Characterization of the Metabolic Pathway of 1,25-
                                                                         Dihydroxy-16-Ene Vitamin D3 in Rat Kidney by On-Line High
 Vogeser et al., Candidate reference method for the quantification of    Performance Liquid Chromatography-Electrospray Tandem Mass
 circulating 25-Hydroxyvitamin D 3 by liquid chromatography-tan-         Spectrometry", Biochemical Pharmacology, vol. 49, No. 8, pp. 1099-
 dem mass spectrometry. Clinical Chemistry, 50(8): 1415-1417, 2004.      1110, 1995.
 International Search report for PCT Patent Application No. PCT/         International Search Report for PCT Application PCT/US2006/
 US2008/084709.                                                          12539.
 Tsugawa et al., Determination of 25-hydroxyvitamin D in human           Aronov et al, Metabolic profiling of major vitamin D metabolites
 plasma using high-performance liquid chromatography-tandem              using Diels-Alder derivatization and ultra-performance liquid chro-
 mass spectrometry. Anal. Chem., 77:3001-3007, 2005.                     matography-tandem mass spectrometry, Anal Bioanal Chem, 2008,
 Jones et al., Biological activity of I,25-Dihydroxyvitamin D 2 in the
                                                                         391:1917-1930.
 Chick. Biochemistry, 15(3): 713-716, 1976.
                                                                         Bartolucci et al, Liquid chromatography tandem mass spectrometric
 Watson and Setchell, Analysis ofVitamin D and its metabolites using
                                                                         quantitation of sulfamethazine and its metabolites: direct analysis of
 thermospray liquid chromatography/Mass spectrometry. Biomedical
                                                                         swine urine by triple quadrupole and by ion trap mass spectrometry,
 Chromatography, 5: 153-160, 1991.
 Extended European Search Report for EPO Patent Application No.          Rapid Communications in Mass Spectrometry, 14: 967-973, 2000.
 06749272.8-2404 , (2009).                                               Busch, A Glossary for Mass Spectrometry, Mass Spectrometry,
 Armas et. al., Vitamin D2 Is Much Less Effective than Vitamijn D3 in    17(65):526-534, 2002.
 Humans, J. Clin. Endocrinol. Metab. 89:5387-5391 (2004).                Coldwell et al, Stable isotope-labeled vitamin D, metabolites and
 Higashi T, et al., Simultaneous Determination of25-Hydroxyvitamin       chemical analogs: synthesis and use in mass spectrometric studies,
 D 2 and25-Hydroxyvitamin D 3 in Human Plasma by Liquid Chroma-          Steroids, 55: 418-432, 1990.
 tography-Tandem Mass Spectrometry Employing Derivatization              Guo et al, Steroid profiles using liquid chromatography-Tandem
 with a Cookson-Type Reagent, Biol Pharm Bull. 24(7):738-43,             mass spectrometry with atmospheric pressure photoionization
 (2001).                                                                 source, Arch Pathol Lab Med., 128: 469-475, 2004.
 Higashi T, et al., Characterization of urinary metabolites of vitamin   Higashi et al, Liquid chromatography-tandem mass spectrometric
 D 3 in man under physiological conditions using liquid chromatogra-     method for the determination of salivary 25-hydroxyvitamin D 3 : a
 phy-tandem mass spectrometry, J Pharm Biomed Anal. 29(5):947-           noninvasive tool for the assessment of vitamin D status, Anal.
 55 (2002).                                                              Bioanal Chem, 2008, 391:229-238.
 Higashi T, et al., Characterization of new conjugated metabolites in    Interview Summary dated Jan. 28, 2009 for U.S. Appl. No.
 bile of rats administered 24,25-dihydroxyvitamin D 3 and                11/101,166.
 25-hydroxyvitamin D 3 Steroids. 65(5):281-94 (2000).                    Jemal, High-throughput quantitative bioanalysis by LC/MS/MS,
 Kissmeyer and Sonne, Sensitive analysis of la,25-dihydroxyvitamin       Biomedical Chromatography, 14:422-429, 2000.
 D 3 in biological fluids by liquid chromatography-tandem mass           Jones et al, Current understanding of the molecular actions of Vita-
 spectrometry, J Chromatogr A. 935(1-2):93-103 (2001).                   min D, Physiological Reviews, 78(4): 1193-1231, 1998.
 Merchant and Weinberger, Recent advancements in surface-en-             Jones et al, Vitamin Ds: Metabolites and Analogs, Chapter 2 in
 hanced laser desorption/ionization- time of flight-mass spectrom-       Modern Chromatographic Analysis ofVitamins, Third Edition, 2002,
 etry, Electrophoresis 21: 1164-77 (2000).                               79 pgs.
 Salm et al., The Quantification of Sirolimus by High-Performance        Kamao et al, C-3 Epimerization of Vitamin D 3 metabolites and fur-
 Liquid Chromatography-Tandem Mass Spectrometry and                      ther metabolism of C-3 epimers, The Journal of Biological Chemis-
 Microparticle Enzyme Immunoassay in Renal Transplant Recipients,        try, 279 (16):15897-15907, (2004).
 Clin. Therapeutics 22 Sup!. B:B71-B85 (2000).                           Kobayashi et al, Tandem immunoaffinity chromatography for plasma
 Taylor et al., Simultaneous Quantification of Tacrolimus and            la,25-dihydroxyvitamin D 3 utilizing two antibodies having different
 Sirolimus in Human Blood, by High-Performance Liquid Chroma-            specificities: A novel and powerful pretreatment tool for la,25-
 tography-Tandem Mass Spectrometry, Therapeutic Drug Monitor-            dihydroxyvitamin D 3 radioreceptor assays, I.Steroid Biochem.
 ing 22:608-12 (2000).                                                   Molec. Biol., 54(5/6): 217-226, 1995.
 Wright et al., Proteinchip® surface enhanced laser desorption/ion-      Miller et al, Genetic causes of rickets, Current Opinions in Pediatrics,
 ization (SELDI) mass spectrometry: a novel protein biochip technol-     11:333-339, 1999.
 ogy for detection of prostate cancer biomarkers in complex protein      Office Action dated Oct. 8, 2008 for U.S. Appl. No. 11/101,166.
 mixtures, Prostate Cancer and Prostatic Diseases 2:264-76 (1999).       Poison et al, Optimization of protein precipitation based upon effec-
 Yeung B, et al., Characterization ofviatmin D 3 metabolites using       tiveness of protein removal and ionization effect in liquid chroma-
 continuous-flow fast atom bombardment tandem mass spectrometry          tography-tandem mass spectrometry, Journal of Chromatography
 and high performance liquid chromatography, Chromatogr.                 B, 785:263-275 (2003).
 645( 1): 115-23 ( 1993).                                                Robb et al, Atmospheric Pressure Photoionization: An Ionization
 Zimmer et al., Comparison of turbulent-flow chromatography with         Method for Liquid Chromatography-Mass Spectrometry, Anal.
 automated solid-phase extraction in 96-well plates and liquid-liquid    Chem., 72(15): 3653-3659 (2000).
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 4 of 20 PageID #: 2338


                                                           US 7,972,867 B2
                                                                    Page 3


 Singh et al, C-3 epimers can account for a significant proportion of    International Preliminary Report on Patentability dated Oct. 9, 2007
 total circulating 25-hydroxyvitamin Din infants, complicating accu-     in application PCT/US2006/012539.
 rate measurement and interpretation of vitamin D status, The Journal    International Preliminary Report on Patentability dated Jun. 10, 2010
 of Clinical Endocrinology & Metabolism, 91(8): 3055-3061, 2006.         in application PCT/US2008/084709.
 US Notice of Allowance dated Dec. 15, 2009 for U.S. Appl. No.           US Office Action dated Jul. 7, 2010 in U.S. Appl. No. 12/630,796.
 11/101,166.                                                             Extended Search Report dated Dec. 22, 2010 in EP application
 US Notice of Allowance dated Aug. 19, 2009 for U.S. Appl. No.           08853843.
 11/101,166.                                                             International Search Report and Written Opinion dated Jan. 26, 2011
 Vieth et al, Age-related changes in the 25-hydroxyvitamin D versus
                                                                         in application PCT/US2010/056461.
 parathyroid hormone relationship suggest a different reason why
                                                                         International Search Report and Written Opinion dated Jan. 27, 2011
 older adults require more Vitamin D, The Journal of Clinical Endo-
                                                                         in application PCT/US2010/057627.
 crinology & Metabolism, 88(1): 185-191, 2003.
 Vieth, Vitamin D supplementation, 25-hydroxyvitamin D concentra-        International Search Report and Written Opinion dated Feb. 7, 2011
 tions, and safety, Am J Clin Nutr, 69:842-856, 1999.                    in application PCT/US2010/059765.
 Vreeken et al, On-line post-column Diels-Alder derivatization for the   International Search Report and Written Opinion dated Feb. 8, 2011
 determination of vitamin D 3 and its metabolites by liquid chroma-      in application PCT/US2010/059746.
 tography/thermo spray mass spectrometry, Biological Mass Spec-          International Search Report dated Jan. 14, 2011 in PCT/US2010/
 trometry, 22:621-632, (1993).                                           056886.
 Wharton et al, Rickets, The Lancet, 362: 1389-1400, 2003.               Kobayashi, et al, Production of a group-specific antibody to 1
 International Preliminary Report on Patentability dated Oct. 9, 2007    alpha,25-dihydroxyvitamin D and its derivatives having the 1 alpha,3
 in related application PCT/US2006/012539.                               beta-dihydroxylated A-ring structure, Steroids, (1994), 59(7):404-
 International Preliminary Report on Patentability dated Jun. 10, 2010   11.
 in related application PCT/US2008/084709.                               U.S. Office Action dated Dec. 17, 2010 in U.S. Appl. No. 11/946,765.
 US Office Action dated Jun. 24, 2010 in U.S. Appl. No. 11/946,765.      US Office Action dated Jan. 6, 2011 in U.S. Appl. No. 12/630,790.
 US Office Action dated Jun. 28, 2010 in U.S. Appl. No. 12/630,790.      US Office Action dated Dec. 17, 2010 in U.S. Appl. No. 12/630,796.
 Coldwell et al., Measurement of Vitamins D2 and D3 and Seven            Yeung, et al, The role of mass spectrometry in vitamin D research,
 Major Metabolites in a Single Sample of Human Plasma Using Gas          Mass Spec Reviews, (1995), 14(3):179-194.
 Chromatography/Mass Spectrometry, Biomedical and Environmen-            US Notice of Allowance dated Mar. 3, 2011 in U.S. Appl. No.
 tal Mass Spectrometry, 16:81-85 (1988).                                 11/946,765.
 Office Action dated Sep. 29, 2009 for EP Application No. 06749272.
 8.                                                                      * cited by examiner
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 5 of 20 PageID #: 2339


 U.S. Patent                   Jul. 5, 2011          Sheet 1 of 4                        US 7,972,867 B2




                                                  FIGURE 1


                           Linearity of Two Pools and Three Samples
                                               250HD2
                                                                                     +High QC
           180 - - - - - - - - - - - - - - - - - - - -                               •Med QC
           160 _,___ _ _ _ _ _ _ _ _ _ _ __                                          t,. Patient Sample #1

     _ 140      - ! - - - - - - - - - - - - - - --------1
                                                                                     x Patient Sample #2
     ..J                                                                 ,,.. '      :t:: Patient Sample #3
      E 120
     --
     0>
                -+-------------

     ..:. 100 - ! - - - - - - - - - -
                                                               ,..-,;<


                                               _.-'.;· ··----:"""""'-'-:J'"------1
     8 80 _,___ _ _ _ _ __
     :c                                                                              •    R2 = 0.997
     .,,
     0     60-1------
                                                                                     •    R2 = 0.997
     N     40 - o - - - - - - - / -
           20                                                                             R2 = 0.993
                                                                                     X
            0   ~~:::::::::=------..---.----.-----.--_J                              X    R2= 0.972
                               <- Increasing 2-fold Dilutions
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 6 of 20 PageID #: 2340


 U.S. Patent          Jul. 5, 2011       Sheet 2 of 4          US 7,972,867 B2




                                        FIGURE2


                   Linearity of Two Pools and Three Samples
                                    250HD3
                                                        •High QC
             120                                        •Med QC
                                                        6 Patient Sample #4
             100
      -
      ...J
                                                        x Patient Sample #5
                                                        x Patient Sample #6

      --
      E
       Cl
       C
      C")
             80

             60                                          •      R2 = 0.993
      0
      ::c
      0
                                                         •      R2 =0.999
      in
             40                                          ,'\
      N                                                         R2 = 0.998
                                                         X
             20
                                                         )I(    R2 = 0.975
               0
                      <- Increasing 2-fold Dilutions
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 7 of 20 PageID #: 2341


 U.S. Patent                 Jul. 5, 2011           Sheet 3 of 4                  US 7,972,867 B2




                                            FIGURE3


                       Linearity of High Dose 250HD Standards




                                            R2 = 0.9970
     ::J'
     --
      E 400 - - 1 - - - - - - - - - - - - - - J L . . ~ - - - - - - - 1
      C)
      C
                                                                   R2 = 0.9996         A250HD2
     C
                                                                   •250HD3
     0 300 - + - - - - - - - - - - - - - - - - - - - - - - - - - '
     :c
     in
     N
     iii
      ::::s
     tS 200 - + - - - - - - - ~ - - - - - - - - - - - - - '
     <(




              o ......- - - - . . - - - ~ - - ~ - - - ~ - - - - - - "
               0       100        200         300         400        500         600
                                 Expected 250HD (ng/ml)
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 8 of 20 PageID #: 2342


 U.S. Patent          Jul. 5, 2011        Sheet 4 of 4        US 7,972,867 B2




                                     FIGURE4




                       25-Hydroxyvitamin D Correlation
                                 (n = 1,057)              y = 0.9684x
                                                          R2 = 0.5082
            150


      -
      C
      :::c 120
      0
      It)
      N
      ..J

      --
       E
       C>
       C
      <(
            90


      ii:    60
       C
      ·;:
       0
      u,
       «I
      c      30


              0
                  0    30            60             90     120          150
                                 LC-MS/MS (ng/ml 250HD)
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 9 of 20 PageID #: 2343


                                                        US 7,972,867 B2
                                 1                                                                       2
      METHODS FOR DETECTING VITAMIN D                                         Measurement of 1,25(0H) 2 D is also used in clinical set-
     METABOLITES BY MASS SPECTROMETRY                                      tings, however, this metabolite has a more limited diagnostic
                                                                           usefulness than 250HD. Factors that contribute to limitations
       CROSS REFERENCE TO RELATED PATENT                                   of the diagnostic values of 1,25(0H)2 D as an index of vitamin
                 APPLICATIONS                                         5    D status include the precision of the endogenous regulation of
                                                                           renal production of the metabolite and its short half-life in
    This application claims priority under 35 U.S.C. §120 to               circulation. However, certain disease states such as kidney
 U.S. application Ser. No. 11/101,166, filed Apr. 6, 2005,                 failure can be diagnosed by reduced levels of circulating
 incorporated herein by reference in its entirety.                         1,25(0H)2 D and elevated levels of 1,25(0H) 2 D may be
                                                                      10
                                                                           indicative of excess parathyroid hormone or may be indica-
                 FIELD OF THE INVENTION                                    tive of certain diseases such as sarcoidosis or certain types of
                                                                           lymphoma.
    The invention relates to the detection of vitamin D metabo-               Detection of vitamin D metabolites has been accomplished
 lites. In a particular aspect, the invention relates to methods           by radioimmunoassay with antibodies co-specific for 25-hy-
                                                                      15
 for detecting vitamin D metabolites by mass spectrometry.                 droxyvitamin D 3 and 25-hydroxyvitamin D 2 . Because the
                                                                           current immunologically-based assays do not separately
           BACKGROUND OF THE INVENTION                                     resolve 25-hydroxyvitamin D 3 and 25-hydroxyvitamin D 2 ,
                                                                           the source of a deficiency in vitamin D nutrition camiot be
    Vitamin D is an essential nutrient with important physi-          20   determined without resorting to other tests. More recently,
 ological roles in the positive regulation of calcium (Ca2 +)              reports have been published that disclose methods for detect-
 homeostasis. Vitamin D can be made de nova in the skin by                 ing specific vitamin D metabolites using mass spectrometry.
 exposure to sunlight or it can be absorbed from the diet. There           For example Yeung B, eta!., J Chromatogr. 1993, 645(1):115-
 are two forms of vitamin D; vitamin D 2 (ergocalciferol) and              23; Higashi T, et al., Steroids. 2000, 65(5):281-94; Higashi T,
 vitamin D 3 ( cholecalciferol). Vitamin D 3 is the form synthe-      25   et al., Biol Phann Bull. 2001, 24(7):738-43; and Higashi T, et
 sized de nova by animals. It is also a common supplement                  al., JPharmBiomedAnal. 2002, 29(5):947-55 disclose meth-
 added to milk products and certain food products produced in              ods for detecting various vitamin D metabolites using liquid
 the United States. Both dietary and intrinsically synthesized             chromatography and mass spectrometry. These methods
 vitamin D 3 must undergo metabolic activation to generate                 require that the metabolites be derivatized prior to detection
 bioactive metabolites. In humans, the initial step of vitamin        30   by mass-spectrometry. Methods to detect underivatized 1,25
 D 3 activation occurs primarily in the liver and involves                 (OH) 2 D 3 by liquid chromatography/mass-spectrometry are
 hydroxylation to form the intermediate metabolite 25-hy-                  disclosed in Kissmeyer and Sonne, J Chromatogr A. 2001,
 droxyvitamin D 3 (25-hydroxycholecalciferol; calcifediol;                 935(1-2):93-103.
 250HD 3 ). Calcifediol is the major form of vitamin D 3 in the
 circulation. Circulating 250HD 3 is then converted by the            35               SUMMARY OF THE INVENTION
 kidney to 1,25-dihydroxyvitamin D 3 (calcitriol; 1,25(0H) 2
 D 3 ), which is generally believed to be the metabolite of vita-             The present invention provides methods for detecting the
 min D 3 with the highest biological activity.                             presence or amount of a vitamin D metabolite in a sample by
    Vitamin D 2 is derived from fungal and plant sources. Many             mass spectrometry, including tandem mass spectrometry.
 over-the-counter dietary supplements contain ergocalciferol          40   Preferably, the methods of the invention do not include
 (vitamin D 2 ) rather than cholecalciferol (vitamin D 3 ). Dris-          derivatizing the vitamin D metabolites prior to the mass spec-
 dol, the only high-potency prescription form of vitamin D                 trometry analysis.
 available in the United States, is formulated with ergocalcif-               In one aspect, the invention provides a method for deter-
 erol. Vitamin D 2 undergoes a similar pathway of metabolic                mining the presence or amount of a vitamin D metabolite in a
 activation in humans as vitamin D 3 , forming the metabolites        45   sample. The method may include: (a) ionizing the vitamin D
 25-hydroxyvitamin D 2 (250HD 2 ) and 1,25-dihydroxyvita-                  metabolite, if present in the sample; and (b) detecting the
 min D 3 (1,25(0H)P 2 ). Vitamin D 2 and vitamin D 3 have long             presence or amount of the ion by mass spectrometry and
 been assumed to be biologically equivalent in humans, how-                relating presence or amount of the detected ion to the pres-
 ever recent reports suggest that there may be differences in the          ence or amount of the vitamin D metabolite in the sample. In
 bioactivity and bioavailability of these two forms of vitamin        50   some preferred embodiments, the ionization step (a) may
 D (Armas et. al., (2004) J. Clin. Endocrinol. Metab. 89:5387-             include (i) ionizing the vitamin D metabolite, if present in the
 5391 ).                                                                   sample, to produce an ion of the vitamin D metabolite; (ii)
    Measurement of vitamin D, the inactive vitamin D precur-               isolating the ion of step (i) by mass spectrometry to provide a
 sor, is rare in clinical settings and has little diagnostic value.        precursor ion; and (iii) effecting a collision between the pre-
 Rather, serum levels of 25-hydroxyvitamin D 3 and 25-hy-             55   cursor ion and an inert collision gas to produce at least one
 droxyvitamin D 2 (total 25-hydroxyvitamin D; "250HD") are                 fragment ion detectable in a mass spectrometer. Preferably, at
 a useful index of vitamin D nutritional status and the efficacy           least one of the fragment ions is specific for the vitamin D
 of certain vitamin D analogs. Therefore, the measurement of               metabolite of interest. In certain embodiments of the inven-
 250HD is commonly used in the diagnosis and management                    tion, the fragment ions to be detected include at least one
 of disorders of calcium metabolism. In this respect, low levels      60   fragment ion other than that which results solely by a dehy-
 of 250HD are indicative of vitamin D deficiency associated                dration or deamination of the precursor ion. In some particu-
 with diseases such as hypocalcemia, hypophosphatemia, sec-                larly preferred embodiments, the precursor ion is a protonated
 ondary hyperparathyroidism, elevated alkaline phosphatase,                and dehydrated ion of the vitamin D metabolite. In certain
 osteomalacia in adults and rickets in children. In patients               embodiments the vitamin D metabolite is one or more vita-
 suspected of vitamin D intoxication, elevated levels of              65   min D metabolites selected from the group consisting of
 250HD distinguishes this disorder from other disorders that               25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-
 cause hypercalcemia.                                                      droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 10 of 20 PageID #: 2344


                                                       US 7,972,867 B2
                                3                                                                        4
    In a related aspect, the invention provides a method for                 As used herein, "liquid chromatography" (LC) means a
 determining the presence or amount of a vitamin D metabo-                process of selective retardation of one or more components of
 lite in a sample by tandem mass spectrometry. The method                 a fluid solution as the fluid uniformly percolates through a
 may involve (a) generating a protonated and dehydrated pre-              column of a finely divided substance, or through capillary
 cursor ion of the vitamin D metabolite if present in the            5    passageways. The retardation results from the distribution of
 sample; (b) generating one or more fragment ions of the                  the components of the mixture between one or more station-
 precursor ion; and (c) detecting the presence or amount of one           ary phases and the bulk fluid, (i.e., mobile phase), as this fluid
 or more of the ions generated in step (a) or (b) or both and             moves relative to the stationary phase( s). "Liquid chromatog-
 relating the detected ions to the presence or amount of the              raphy" includes reverse phase liquid chromatography
 vitamin D metabolite in the sample. In certain embodiments,         10   (RPLC), high performance liquid chromatography (HPLC)
 the method is used to detect the presence or amount of two or            and high turbulence liquid chromatography (HTLC).
 more vitamin D metabolites in a single assay. Preferably, the               As used herein, the term "HPLC" or "high performance
 method does not involve derivatizing the samples or the vita-            liquid chromatography" refers to liquid chromatography in
 min D metabolites prior to analysis by mass spectrometry. In             which the degree of separation is increased by forcing the
 certain embodiments the vitamin D metabolite is one or more         15   mo bile phase under pressure through a stationary phase, typi-
 vitamin D metabolites selected from the group consisting of              cally a densely packed column.
 25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-                  As used herein, the term "gas chromatography" refers to
 droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .                       chromatography in which the sample mixture is vaporized
    In another aspect the invention provides a method for deter-          and injected into a stream of carrier gas (as nitrogen or
 mining the presence or amount of two or more vitamin D              20   helium) moving through a column containing a stationary
 metabolites in a sample in a single assay. The method includes           phase composed of a liquid or a particulate solid and is sepa-
 ionizing the vitamin D metabolites, if present in the sample, to         rated into its component compounds according to the affinity
 generate ions specific for each of the vitamin D metabolites of          of the compounds for the stationary phase
 interest, detecting the presence or amount of the ions by mass              As used herein, "mass spectrometry" (MS) refers to an
 spectrometry, and relating the presence or amount of the ions       25   analytical technique to identify compounds by their mass. MS
 to the presence or amount of the vitamin D metabolites in the            technology generally includes (1) ionizing the compounds to
 sample. In certain embodiments the mass spectrometry                     form charged compounds; and (2) detecting the molecular
 analysis of the method is tandem mass spectrometry.                      weight of the charged compound and calculating a mass-to-
    As used herein, the term "vitamin D metabolite" refers to             charge ratio (m/z). The compound may be ionized and
 any chemical species that may be found in the circulation of        30   detected by any suitable means. A "mass spectrometer" gen-
 an animal which is formed by a biosynthetic or metabolic                 erally includes an ionizer and an ion detector. See, e.g., U.S.
 pathway for vitamin Dor a synthetic vitamin D analog. Vita-              Pat. No. 6,204,500, entitled "Mass Spectrometry From Sur-
 min D metabolites include forms of vitamin D that are gen-               faces;" U.S. Pat. No. 6,107,623, entitled "Methods andAppa-
 erated by a biological organism, such as an animal, or that are          ratus for Tandem Mass Spectrometry;" U.S. Pat. No. 6,268,
 generated by biotransformation of a naturally occurring form        35   144, entitled "DNA Diagnostics Based On Mass
 of vitamin D or a synthetic vitamin D analog. In certain                 Spectrometry;" U.S. Pat. No. 6,124,137, entitled "Surface-
 preferred embodiments, a vitamin D metabolite is formed by               Enhanced Photolabile Attachment And Release For Desorp-
 the biotransformation of vitamin D 2 or vitamin D 3 . In par-            tion And Detection Of Analytes;" Wright et al., Prostate
 ticularly preferred embodiments, the vitamin D metabolite is             Cancer and Prostatic Diseases 2:264-76 (1999); and Mer-
 one or more compounds selected from the group consisting of         40   chant and Weinberger, Electrophoresis 21: 1164-67 (2000).
 25-hydroxyvitamin D 3 , 25-hydroxyvitamin D 2 , 1,25-dihy-                  The term "electron ionization" as used herein refers to
 droxyvitamin D 3 and 1,25-dihydroxyvitamin D 2 .                         methods in which an analyte of interest in a gaseous or vapor
    As used herein, the term "purification" refers to a proce-            phase interacts with a flow of electrons. Impact of the elec-
 dure that enriches the amount of one or more analytes of                 trons with the analyte produces analyte ions, which may then
 interest relative to one or more other components of the            45   be subjected to a mass spectrometry technique.
 sample. Purification, as used herein does not require the iso-              The term "chemical ionization" as used herein refers to
 lation of an analyte from all others. In preferred embodi-               methods in which a reagent gas (e.g. ammonia) is subjected to
 ments, a purification step or procedure can be used to remove            electron impact, and analyte ions are formed by the interac-
 one or more interfering substances, e.g., one or more sub-               tion of reagent gas ions and analyte molecules.
 stances that would interfere with the operation of the instru-      50      The term "fast atom bombardment" as used herein refers to
 ments used in the methods or substances that may interfere               methods in which a beam of high energy atoms (often Xe or
 with the detection of an analyte ion by mass spectrometry.               Ar) impacts a non-volatile sample, desorbing and ionizing
    As used herein, "biological sample" refers to any sample              molecules contained in the sample. Test samples are dis-
 from a biological source. As used herein, "body fluid" means             solved in a viscous liquid matrix such as glycerol, thioglyc-
 any fluid that can be isolated from the body of an individual.      55   erol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-nitro-
 For example, "body fluid" may include blood, plasma, serum,              phenyloctyl ether, sulfolane, diethanolamine, and
 bile, saliva, urine, tears, perspiration, and the like.                  triethanolamine.
    As used herein, "derivatizing" means reacting two mol-                   The term "field desorption" as used herein refers to meth-
 ecules to form a new molecule. Derivatizing agents may                   ods in which a non-volatile test sample is placed on an ion-
 include isothiocyanate groups, dinitro-fluorophenyl groups,         60   ization surface, and an intense electric field is used to generate
 nitrophenoxycarbonyl groups, and/or phthalaldehyde                       analyte ions.
 groups.                                                                     The term "ionization" as used herein refers to the process
    As used herein, "chromatography" refers to a process in               of generating an analyte ion having a net electrical charge
 which a chemical mixture carried by a liquid or gas is sepa-             equal to one or more electron units. Negative ions are those
 rated into components as a result of differential distribution of   65   having a net negative charge of one or more electron units,
 the chemical entities as they flow around or over a stationary           while positive ions are those having a net positive charge of
 liquid or solid phase.                                                   one or more electron units.
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 11 of 20 PageID #: 2345


                                                       US 7,972,867 B2
                                5                                                                         6
    The term "operating in negative ion mode" refers to those             two or more vitamin D metabolites in a single assay. In certain
 mass spectrometry methods where negative ions are detected.              embodiments, the vitamin D metabolite is one or more vita-
 Similarly, "operating in positive ion mode" refers to those              min D metabolites selected from the group consisting of
 mass spectrometry methods where positive ions are detected.              25-hydroxyvitamin D 3 ; 25-hydroxyvitamin D 2 ; 1,25-dihy-
    The term "desorption" as used herein refers to the removal       5    droxyvitamin D 2 ; and 1,25-dihydroxyvitamin D 3 .
 of an analyte from a surface and/or the entry of an analyte into            Suitable samples include any sample that might contain the
 a gaseous phase.                                                         analyte of interest and/or one or more metabolites or precur-
    The term "about" as used herein in reference to quantitative          sors thereof. For example, samples obtained during the manu-
 measurements, refers to the indicated value plus or minus                facture of an analyte can be analyzed to determine the com-
 10%.                                                                10   position and yield of the manufacturing process. In certain
                                                                          embodiments, a sample is a biological sample; that is, a
        BRIEF DESCRIPTION OF THE DRAWINGS                                 sample obtained from any biological source, such as an ani-
                                                                          mal, a cell culture, an organ culture, etc. Particularly preferred
    FIG.1 shows the linearity of the quantification of250HD 2             are samples obtained from a human, such as a blood, plasma,
 in serially diluted stock samples using an LC-MS/MS assay.          15   serum, hair, muscle, urine, saliva, tear, cerebrospinal fluid, or
 Details are described in Example 4.                                      other tissue sample. Such samples may be obtained, for
    FIG. 2 shows the linearity of the quantification of250HD 3            example, from a patient seeking diagnosis, prognosis, or
 in serially diluted stock samples using an LC-MS/MS assay.               treatment of a disease or condition. The vitamin D metabo-
 Details are described in Example 4.                                      lites may be derivatized prior to mass spectrometry, however,
    FIG. 3 shows the linearity of the quantification by LC-MS/       20   in certain preferred embodiments, sample preparation
 MS of serially diluted samples containing 250HD 2 and                    excludes the use of derivitization.
 250HD 3 to final concentrations of 512 ng/mL. Details are                   Samples may be processed or purified to obtain prepara-
 described in Example 4.                                                  tions that are suitable for analysis by mass spectrometry. Such
    FIG. 4 shows the correlation between detection of total               purification will usually include chromatography, such as
 25-hydroxyvitamin Dusing an LC-MS/MS assay and a com-               25   liquid chromatography, and may also often involve an addi-
 mercially available radioimmunoassay kit. Details are                    tional purification procedure that is performed prior to chro-
 described in Example 6.                                                  matography. Various procedures may be used for this purpose
                                                                          depending on the type of sample or the type of chromatogra-
     DETAILED DESCRIPTION OF THE INVENTION                                phy. Examples include filtration, extraction, precipitation,
                                                                     30   centrifugation, dilution, combinations thereof and the like.
     Disclosed are methods for detecting the presence or                  Protein precipitation is one preferred method of preparing a
 amount of one or more vitamin D metabolites in a sample. In              liquid biological sample, such as serum or plasma, for chro-
 certain aspects the method involves ionizing the vitamin D               matography. Such protein purification methods are well
 metabolite( s), detecting the ion( s) by mass spectrometry, and          known in the art, for example, Polson et al., Journal ofChro-
 relating the presence or amount of the ion( s) to the presence or   35   matography B 785:263-275 (2003), describes protein pre-
 amount of the vitamin D metabolite(s) in the sample. The                 cipitation methods suitable for use in the methods of the
 method may include (a) purifying a vitamin D metabolite, if              invention. Protein precipitation may be used to remove most
 present in the sample, (b) ionizing the purified vitamin D               of the protein from the sample leaving vitamin D metabolites
 metabolite and (c) detecting the presence or amount of the               soluble in the supernatant. The samples can be centrifuged to
 ion, wherein the presence or amount of the ion is related to the    40   separate the liquid supernatant from the precipitated proteins.
 presence or amount of the vitamin D metabolite in the sample.            The resultant supernatant can then be applied to liquid chro-
 In preferred embodiments, the ionizing step (b) may include              matography and subsequent mass spectrometry analysis. In
 (i) ionizing a vitamin D metabolite, if present in the sample, to        one embodiment of the invention, the protein precipitation
 produce an ion; (ii) isolating the vitamin D metabolite ion by           involves adding one volume of the liquid sample (e.g. plasma)
 mass spectrometry to provide a precursor ion; and (iii) effect-     45   to about four volumes of methanol. In certain embodiments,
 ing a collision between the isolated precursor ion and an inert          the use of protein precipitation obviates the need for high
 collision gas to produce at least one fragment ion detectable in         turbulence liquid chromatography ("HTLC") or on-line
 a mass spectrometer. In certain preferred embodiments the                extraction prior to HPLC and mass spectrometry. Accord-
 precursor ion is a protonated and dehydrated ion of the vita-            ingly in such embodiments, the method involves (1) perform-
 min D metabolite.                                                   50   ing a protein precipitation of the sample of interest; and (2)
     In a related aspect, the invention provides a method for             loading the supernatant directly onto the HPLC-mass spec-
 determining the presence or amount of a vitamin D metabo-                trometer without using on-line extraction or high turbulence
 lite in a test sample by tandem mass spectrometry. The                   liquid chromatography ("HTLC").
 method may involve (a) generating a protonated and dehy-                    The purification step may include chromatography, pref-
 drated precursor ion of the vitamin D metabolite; (b) gener-        55   erably liquid chromatography, more preferably high perfor-
 ating one or more fragment ions of the precursor ion; and (c)            mance liquid chromatography (HPLC). In some preferred
 detecting the presence or amount of one or more of the ions              embodiments the chromatography is not gas chromatogra-
 generated in step (a) or (b) or both and relating the detected           phy. Preferably, the methods of the invention are performed
 ions to the presence or amount of said vitamin D metabolite in           without subjecting the samples, or the vitamin D metabolites
 the sample.                                                         60   of interest, to gas chromatography prior to mass spectromet-
     In certain preferred embodiments of the invention, at least          ric analysis.
 one fragment ion is detected, wherein the presence or amount                Various methods have been described involving the use of
 of the precursor and/or at least one fragment ion is related to          HPLC for sample clean-up prior to mass spectrometry analy-
 the presence or amount of the vitamin D metabolite in the                sis. See, e.g., Taylor et al., Therapeutic Drug Monitoring
 sample. Preferably at least one fragment ion is specific for the    65   22:608-12 (2000) (manual precipitation of blood samples,
 vitamin D metabolite of interest. In some embodiments, the               followed by manual Cl 8 solid phase extraction, injection into
 methods of the invention can be used to detect and quantify              an HPLC for chromatography on a C18 analytical colunm,
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 12 of 20 PageID #: 2346


                                                       US 7,972,867 B2
                                7                                                                      8
 and MS/MS analysis); and Salm et al., Clin. Therapeutics 22             Chiral HPLC. Accordingly, the invention also provides meth-
 Sup!. B:B71-B85 (2000) (manual precipitation of blood                   ods of detecting the presence, absence and/or amount of a
 samples, followed by manual C18 solid phase extraction,                 specific epimer of one or more vitamin D metabolites, pref-
 injection into an HPLC for chromatography on a C18 ana-                 erably vitamin D 3 metabolites, in a sample by (1) separating
 lytical colunm, and MS/MS analysis). One of skill in the art       5    one or more specific vitamin D metabolites by chiral chro-
 can select HPLC instruments and colunms that are suitable               matography, preferably chiral HPLC; and (2) detecting the
 for use in the invention. The chromatographic colunm typi-              presence and/or amount of one or more vitamin D metabolites
 cally includes a medium (i.e., a packing material) to facilitate        using mass spectrometry methods as described herein. The
 separation of chemical moieties (i.e., fractionation). The              chiral chromatography procedures described in Kamao et al.,
 medium may include minute particles. The particles include a       10   are suitable for the methods of the invention, however, one of
 bonded surface that interacts with the various chemical moi-            ordinary skill in the art understands that there are numerous
 eties to facilitate separation of the chemical moieties such as         other chiral chromatography methods that would also be suit-
 vitamin D metabolites. One suitable bonded surface is a                 able. In preferred embodiments the method includes, separat-
 hydrophobic bonded surface such as an alkyl bonded surface.             ing 25(0H)D 3 from 3-epi-25(0H)D3 , if present in a sample,
 Alkyl bonded surfaces may include C-4, C-8, or C-18 bonded         15   using chiral chromatography; and detecting the presence and/
 alkyl groups, preferably C-18 bonded groups. The chromato-              or amount of the 25(0H)D 3 and the 3-epi-25(0H)D3 in the
 graphic colunm includes an inlet port for receiving a sample            sample using mass spectrometry. In related embodiments, the
 and an outlet port for discharging an effluent that includes the        method includes separating la,25(0H) 2 D 3 from 3-epi-la,25
 fractionated sample. In the method, the sample (or pre-puri-            (OH) 2 D 3 , if present in a sample, using chiral chromatogra-
 fied sample) is applied to the colunm at the inlet port, eluted    20   phy; and detecting the presence and/or amount of the la,25
 with a solvent or solvent mixture, and discharged at the outlet         (OH)P 3 and the 3-epi-la,25(0H)P3 in the sample using
 port. Different solvent modes may be selected for eluting the           mass spectrometry. In certain embodiments of the invention,
 analytes ofinterest. For example, liquid chromatography may             chiral chromatography is used in conjunction with the HTLC
 be performed using a gradient mode, an isocratic mode, or a             methods described above.
 polytyptic (i.e. mixed) mode. In preferred embodiments,            25      Mass spectrometry is performed using a mass spectrometer
 HPLC is performed on a multiplexed analytical HPLC system               which includes an ion source for ionizing the fractionated
 with a Cl 8 solid phase using isocratic separation with 100%            sample and creating charged molecules for further analysis.
 methanol as the mobile phase.                                           For example ionization of the sample may be performed by
    Recently, high turbulence liquid chromatography                      electro spray ionization (ESI), atmospheric pressure chemical
 ("HTLC"), also called high throughput liquid chromatogra-          30   ionization (APCI), photoinonization, electron ionization, fast
 phy, has been applied for sample preparation prior to analysis          atom bombardment (FAB)/liquid secondary ionization
 by mass spectrometry. See, e.g., Zimmer et al., J. Chro-                (LSIMS), matrix assisted laser desorption ionization
 matogr. A 854:23-35 (1999); see also, U.S. Pat. Nos. 5,968,             (MALDI), field ionization, field desorption, thermospray/
 367; 5,919,368; 5,795,469; and 5,772,874. Traditional HPLC              plasmaspray ionization, and particle beam ionization. The
 analysis relies on colunm packings in which laminar flow of        35   skilled artisan will understand that the choice of ionization
 the sample through the colunm is the basis for separation of            method can be determined based on the analyte to be mea-
 the analyte of interest from the sample. The skilled artisan            sured, type of sample, the type of detector, the choice of
 will understand that separation in such columns is a diffu-             positive versus negative mode, etc.
 sional process. In contrast, it is believed that turbulent flow,           After the sample has been ionized, the positively charged
 such as that provided by HTLC colunms and methods, may             40   or negatively charged ions thereby created may be analyzed to
 enhance the rate of mass transfer, improving the separation             determine a mass-to-charge ratio (i.e., m/z). Suitable analyz-
 characteristics provided. In some embodiments, high turbu-              ers for determining mass-to-charge ratios include quadrapole
 lence liquid chromatography (HTLC), alone or in combina-                analyzers, ion traps analyzers, and time-of-flight analyzers.
 tion with one or more purification methods, may be used to              The ions may be detected using several detection modes. For
 purify the vitamin D metabolite of interest prior to mass          45   example, selected ions may be detected (i.e., using a selective
 spectrometry. In such embodiments samples may be                        ion monitoring mode (SIM)), or alternatively, ions may be
 extracted using an HTLC extraction cartridge which captures             detected using a scanning mode, e.g., multiple reaction moni-
 the analyte, then eluted and chromatographed on a second                toring (MRM) or selected reaction monitoring (SRM). Pref-
 HTLC colunm or onto an analytical HPLC column prior to                  erably, the mass-to-charge ratio is determined using a qua-
 ionization. Because the steps involved in these chromatogra-       50   drapole analyzer. For example, in a "quadrupole" or
 phy procedures can be linked in an automated fashion, the               "quadrupole ion trap" instrument, ions in an oscillating radio
 requirement for operator involvement during the purification            frequency field experience a force proportional to the DC
 of the analyte can be minimized. In certain embodiments of              potential applied between electrodes, the amplitude of the RF
 the method, samples are subjected to protein precipitation as           signal, and m/z. The voltage and amplitude can be selected so
 described above prior to loading on the HTLC colunm; in            55   that only ions having a particular m/z travel the length of the
 alternative embodiments, the samples may be loaded directly             quadrupole, while all other ions are deflected. Thus, quadru-
 onto the HTLC without being subjected to protein precipita-             pole instruments can act as both a "mass filter" and as a "mass
 tion.                                                                   detector" for the ions injected into the instrument.
    Recently, research has shown that epimerization of the                  One can often enhance the resolution of the MS technique
 hydroxyl group of the A-ring ofvitaminD 3 metabolites is an        60   by employing "tandem mass spectrometry," or "MS/MS." In
 important aspect of vitamin D 3 metabolism and bioactivation,           this technique, a precursor ion (also called a parent ion)
 and that depending on the cell types involved, 3-C epimers of           generated from a molecule of interest can be filtered in an MS
 vitamin D 3 metabolites (e.g., 3-epi-25(0H)D3 ; 3-epi-24,25             instrument, and the precursor ion is subsequently fragmented
 (OH) 2 D 3 ; and 3-epi-1,25(0H)2 D 3 ) are often major metabolic        to yield one or more fragment ions (also called daughter ions
 products. See Kamao et al.,J. Biol. Chem., 279: 15897-15907        65   or product ions) that are then analyzed in a second MS pro-
 (2004). Kamao et al., further provides methods of separating            cedure. By careful selection of precursor ions, only ions pro-
 various vitamin D metabolites, including 3-C epimers, using             duced by certain analytes are passed to the fragmentation
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 13 of 20 PageID #: 2347


                                                       US 7,972,867 B2
                                9                                                                      10
 chamber, where collision with atoms of an inert gas to pro-             ecules with the mass to charge ratios of the specific vitamin D
 duce the daughter ions. Because both the precursor and frag-            metabolites to be analyzed. Precursor ions with the correct
 ment ions are produced in a reproducible fashion under a                rn/z ratios of the precursor ions of specific vitamin D metabo-
 given set of ionization/fragmentation conditions, the MS/MS             lites are allowed to pass into the collision chamber (Q2),
 technique can provide an extremely powerful analytical tool.       5    while unwanted ions with any other rn/z collide with the sides
 For example, the combination of filtration/fragmentation can            of the quadrupole and are eliminated. Precursor ions entering
 be used to eliminate interfering substances, and can be par-            Q2 collide with neutral Argon gas molecules and fragment.
 ticularly useful in complex samples, such as biological                 This process is called Collision Activated Dissociation
 samples.                                                                (CAD). The fragment ions generated are passed into quadru-
    Additionally, recent advances in technology, such as            10   pole 3 (Q3), where the fragment ions of the desired vitamin D
 matrix-assisted laser desorption ionization coupled with                metabolites are selected while other ions are eliminated.
 time-of-flight analyzers ("MALDI-TOF") permit the analysis                 The methods of the invention may involve MS/MS per-
 of analytes at femtomole levels in very short ion pulses. Mass          formed in either positive or negative ion mode. Using stan-
 spectrometers that combine time-of-flight analyzers with tan-           dard methods well known in the art, one of ordinary skill is
 dem MS are also well known to the artisan. Additionally,           15   capable of identifying one or more fragment ions of a par-
 multiple mass spectrometry steps can be combined in meth-               ticular precursor ion of a vitamin D metabolite that can be
 ods known as "MS/MSn ."Various other combinations may be                used for selection in quadrupole 3 (Q3). Preferably, at least
 employed, such as MS/MS/TOF, MALDI/MS/MS/TOF, or                        one fragment ion of the method is specific for the particular
 SELDI/MS/MS/TOF mass spectrometry.                                      vitamin D metabolite of which detection is desired. A specific
    The mass spectrometer typically provides the user with an       20   fragment ion for a particular vitamin D metabolite is one that
 ion scan; that is, the relative abundance of each ion with a            will not be formed in significant amounts by other molecules
 particularrn/z over a given range (e.g., lOOto 1000 amu). The           with similar molecular structures. In contrast a non-specific
 results of an analyte assay, that is, a mass spectrum, can be           fragment ion is one that is formed by related molecules other
 related to the amount of the analyte in the original sample by          than the desired analyte. Therefore, detection of non-specific
 numerous methods known in the art. For example, given that         25   fragment ions alone is not reliable for distinguishing the
 sampling and analysis parameters are carefully controlled,              desired vitamin D metabolite from other molecules that form
 the relative abundance of a given ion can be compared to a              the same or similar fragment ions. Specific fragment ions of a
 table that converts that relative abundance to an absolute              particular vitamin D metabolite can be identified by testing
 amount of the original molecule. Alternatively, molecular               various molecular standards (e.g. vitamin D metabolites other
 standards can be run with the samples, and a standard curve        30   than the metabolite to be detected) to determine whether
 constructed based on ions generated from those standards.               fragment ions formed by the vitamin D metabolite of interest
 Using such a standard curve, the relative abundance of a given          are also formed by other molecules with similar structures or
 ion can be converted into an absolute amount of the original            features. In certain particularly preferred embodiments, a
 molecule. In certain preferred embodiments, an internal stan-           specific fragment ion is identified by testing at least one
 dard is used to generate a standard curve for calculating the      35   molecular standard that forms a precursor ion with the same
 quantity of the vitamin D metabolite. Methods of generating             rn/z as the vitamin D metabolite to be detected.
 and using such standard curves are well known in the art and               If the precursor ion of a vitamin D metabolite of interest
 one of ordinary skill is capable of selecting an appropriate            includes an alcohol or amine group, fragment ions are com-
 internal standard. For example, an isotope of a vitamin D               monly formed that represent a dehydration or deamination of
 metabolite may be used as an internal standard, in preferred       40   the precursor ion, respectfully. In the case of precursor ions
 embodiments the vitamin D metabolite is a deuterated vita-              that include an alcohol group, such fragment ions formed by
 min D metabolite, for example 6 D-250HDy Numerous other                 dehydration are caused by a loss of one or more water mol-
 methods for relating the presence or amount of an ion to the            ecules from the precursor ion (i.e., where the difference inrn/z
 presence or amount of the original molecule will be well                between the precursor ion and fragment ion is about 18 for the
 known to those of ordinary skill in the art.                       45   loss of one water molecule, or about 36 for the loss of two
    One or more steps of the methods of the invention can be             water molecules, etc.). In the case of precursor ions that
 performed using automated machines. In certain embodi-                  include an amine group, such fragment ions formed by
 ments, one or more purification steps are performed on line,            deamination are caused by a loss of one or more ammonia
 and more preferably all of the purification and mass spec-              molecules (i.e. where the difference in rn/z between the pre-
 trometry steps may be performed in an on-line fashion.             50   cursor ion and fragment ion is about 17 for the loss of one
    In particularly preferred embodiments vitamin D metabo-              ammonia molecule, or about 34 for the loss of two ammonia
 lites are detected and/or quantified using LC-MS/MS as fol-             molecules, etc.). Likewise, precursor ions that include one or
 lows. The samples are subjected to liquid chromatography,               more alcohol and amine groups commonly form fragment
 preferably HPLC, the flow of liquid solvent from the chro-              ions that represent the loss of one or more water molecules
 matographic column enters the heated nebulizer interface of a      55   and/or one or more ammonia molecules (e.g., where the dif-
 LC-MS/MS analyzer and the solvent/analyte mixture is con-               ference in m/z between the precursor ion and fragment ion is
 verted to vapor in the heated tubing of the interface. The              about 35 for the loss of one water molecule and the loss of one
 analytes (i.e. vitamin D metabolites), contained in the nebu-           ammonia molecule). Generally, the fragment ions that repre-
 lized solvent, are ionized by the corona discharge needle of            sent dehydrations or deaminations of the precursor ion are not
 the interface, which applies a large voltage to the nebulized      60   specific fragment ions for a particular analyte. For example,
 solvent/analyte mixture. The ions, i.e. precursor ions, pass            MS/MS performed to detect 250HD 2 by selecting for a pre-
 through the orifice of the instrument and enter the first qua-          cursor ion at 413 rn/z (i.e. the protonated and hydrated ion)
 drupole. Quadrupoles 1 and 3 (Ql and Q3) are mass filters,              and detecting a fragment ion of 395 rn/z (representing a
 allowing selection of ions (i.e., "precursor" and "fragment"            dehydration of the 413 rn/z precursor ion) would not be able
 ions) based on their mass to charge ratio (rn/z). Quadrupole 2     65   to distinguish 250HD 2 from la(OH)D 2 which would form
 (Q2) is the collision cell, where ions are fragmented. The first        the same precursor and fragment ions. Therefore a 395 rn/z
 quadrupole of the mass spectrometer (Ql) selects for mo!-               fragment ion is not a specific fragment ion for 250HD 2 or
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 14 of 20 PageID #: 2348


                                                       US 7,972,867 B2
                               11                                                                      12
 la(OH)D 2 . Accordingly, in preferred embodiments of the                about 389.20 and the fragment ion(s) may include a fragment
 invention, MS/MS is performed such that at least one frag-              ion with a m/z of about 211.30.
 ment ion of a vitamin D metabolite is detected that does not               In other aspects, MS/MS is performed in positive ion mode
 represent only a loss of one or more water molecules and/or a           with the first quadruple (Q 1) tuned to select for precursor ions
 loss of one or more ammonia molecules from the precursor           5    with a mass charge ratio corresponding to protonated and
 10n.                                                                    hydrated ions of vitamin D metabolites. The mass/charge
    As ions collide with the detector they produce a pulse of            ratio (m/z) for the protonated and hydrated precursor vitamin
 electrons that are converted to a digital signal. The acquired          D metabolite ions are about 401 m/z for 25-hydroxyvitamin
 data is relayed to a computer, which plots counts of the ions           D 3 and about 413 m/z for 25-hydroxyvitamin D 2 . In certain
                                                                    10   preferred embodiments of the invention, the mass/charge
 collected versus time. The resulting mass chromatograms are
                                                                         ratio (m/z) for the 25-hydroxyvitamin D 3 precursor ion is
 similar to chromatograms generated in traditional HPLC
                                                                         about 401 and the 25-hydroxyvitamin D 3 fragment ion(s)
 methods. The areas under the peaks corresponding to particu-            include one or more ions selected from the group consisting
 lar ions, or the amplitude of such peaks, are measured and the          of ions with mass/charge ratios (m/z) of about 365 and about
 area or amplitude is correlated to the amount of the analyte            383 m/z; more preferably the fragment ions include an ion
 (vitamin D metabolite) of interest. In certain embodiments,        15
                                                                         with a m/z of about 365. In related embodiments, the m/z for
 the area under the curves, or amplitude of the peaks, for               the protonated and hydrated 25-hydroxyvitamin D 2 precursor
 fragment ion(s) and/or precursor ions are measured to deter-            ion is about 413 m/z, and the 25-hydroxyvitamin D 2 fragment
 mine the amount of a vitamin D metabolite. As described                 ion(s) include one or more ions with mass/charge ratios (m/z)
 above, the relative abundance of a given ion can be converted           of about 377 and about 395; more preferably the fragment
 into an absolute amount of the original analyte, i.e., vitaminD    20   ions include an ion with a mass charge ratio of about 3 77.
 metabolite, using calibration standard curves based on peaks               In particularly preferred embodiments of the invention, the
 of one or more ions of an internal molecular standard, such as          presence or absence or amount of two or more vitamin D
 6                                                                       metabolites in a sample are detected in a single assay using
   D-250HD 3 .
    In certain aspects of the invention, the quantity of various         the above described MS/MS methods.
 ions is determined by measuring the area under the curve or        25      Mass spectrometry instruments can vary slightly in deter-
 the amplitude of the peak and a ratio of the quantities of the          mining the mass of a given analyte. Thus, the term "about" in
 ions is calculated and monitored (i.e. "daughter ion ratio              the context of mass of an ion or the m/z of an ion refers to
 monitoring"). In certain embodiments of the method, the                 +/-0.5 atomic mass unit.
 ratio(s) of the quantity of a precursor ion and the quantity of            The following examples serve to illustrate the invention.
 one or more fragment ions of a vitamin D metabolite can be         30   These examples are in no way intended to limit the scope of
 calculated and compared to the ratio(s) of a molecular stan-            the invention.
 dard of the vitamin D metabolite similarly measured. In
 embodiments where more than one fragment ion of a vitamin                                        EXAMPLES
 D metabolite is monitored, the ratio(s) for different fragment
 ions may be determined instead of, or in addition to, the ratio                                   Example 1
                                                                    35
 of the fragment ion(s) compared to the precursor ion. In
 embodiments where such ratios are monitored, if there is a                      Determination of 25-Hydroxyvitamin D 3 and
 substantial difference in an ion ratio in the sample as com-                      25-Hydroxyvitamin D 2 by LC-MS/MS
 pared to the molecular standard, it is likely that a molecule in
 the sample is interfering with the results. To the contrary, if            Using a Perkin-Elmer MultiProbe II (SIN 432400) robotic
                                                                    40   liquid handler, human serum samples were first extracted
 the ion ratios in the sample and the molecular standard are
 similar, then there is increased confidence that there is no            using a protein precipitation method by adding 42.5 µl of
 interference. Accordingly, monitoring such ratios in the                serum to 170 µl of methanol (1 :4 ratio of serum:methanol) in
 samples and comparing the ratios to those of authentic                  a 96-well plate format. For validation-related experiments,
 molecular standards may be used to increase the accuracy of             the methanol was spiked with hexadeuterated 250HD 3 ( 6 D-
 the method.                                                        45   250HD 3 ) as an internal standard. The 96 well plates were
    In certain aspects of the invention, MS/MS is performed in           centrifuged to remove precipitated protein, leaving the vita-
 positive ion mode with the first quadruple (Q 1) tuned to select        min D metabolites in the supernatant. The supernatants were
 for precursor ions with a mass charge ratio corresponding to            then transferred to an HPLC autosampler for loading to the
 protonated and dehydrated ions of vitamin D metabolites.                LC-MS/MS analyzer.
 The mass/charge ratio (m/z) for the protonated and dehy-           50      LC-MS/MS was performed using a Thermo Finnigan LC-
 drated precursor vitamin D metabolite ions is about 383.16              MS/MS analyzer (Thermo Finnigan Quantum TSQ (S/N:
 m/z for 25-hydroxyvitamin D 3 and about 395.30 m/z for                  TQU00655)) with an atmospheric pressure chemical ioniza-
 25-hydroxyvitamin D 2 . In embodiments where the samples                tion (APCI) source as the detector. An auto sampler was used
 are spiked with hexadeuterated 250HD 3 ( 6 D-250HD 3 ) for              to inject 50 µL of extracted sample supernatant onto an HPLC
 use as an internal standard, the mass/charge ratio (m/z) of the         column. Liquid chromatography was performed with a Cohe-
 protonated and dehydrated 6 D-250HD 3 precursor ion is             55   sive Technologies Aria TX-4 (SIN: SJCTX409) LC system
 about 389.20. In certain preferred embodiments of the inven-            with Waters Symmetry Cl 8 5 µm 4.6x50 mm columns using
 tion, the mass/charge ratio (m/z) for the 25-hydroxyvitamin             100% methanol as the mobile phase. After the analytes eluted
 D 3 precursor ion is about 383.16 and the m/z for at least one          and the detector window completed acquisition, the system
 25-hydroxyvitamin D 3 fragment ion is about 211.35. In                  was washed with 85% Mobile phase A and then re-equili-
 related embodiments, the m/z for the 25-hydroxyvitamin D 2         60   brated with Mobile phase B for a run time of 5 minutes.
 precursor ion is about 395.30 and the 25-hydroxyvitamin D 2             Mobile phase A was 0.1 % formic acid in HPLC-grade water
 fragment ion(s) include one or more ions selected from the              and mobile phase B was 100% methanol.
 group consisting of ions with mass/charge ratios (m/z) of                  The flow of liquid solvent exiting the HPLC column
 about 179.10, about 209.20 and about 251.30. In embodi-                 entered the heated nebulizer interface of the Thermo Finnigan
 ments where the samples are spiked with 6 D-250HD 3 for use        65   LC-MS/MS analyzer. The solvent/analyte mixture was first
 as an internal standard the mass/charge ratio (m/z) for the             converted to vapor in the heated tubing of the interface. The
 protonated and dehydrated 6 D-250HD 3 precursor ion is                  analytes, contained in the nebulized solvent, were ionized (a
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 15 of 20 PageID #: 2349


                                                                  US 7,972,867 B2
                                     13                                                                           14
 positive charge added) by the corona discharge needle of the                                        TABLE 2-continued
 interface, which applies a large voltage to the nebulized sol-
 vent/analyte mixture. The ions pass through the orifice of the                       Intra-Assay Variation: 25-Hydroxyvitarnin D 2 (250HD 2 )

 instrument and enter the first quadrupole. Quadrupoles 1 and                                             Low           Medium            High
 3 (Ql and Q3) are mass filters, allowing selection of ions               5                             092804-L       092804-M         092804-H
 based on their mass to charge ratio (m/z). Quadrupole 2 (Q2)
                                                                                           6               25.1          54.4              98.5
 is the collision cell, where ions are fragmented.                                         7               25.9          54.6             100.0
    The first quadrupole of the mass spectrometer (Ql)                                     8               21.9          50.1             110.1
 selected for molecules with the mass to charge ratios of (pro-                            9               23.4          50.8              97.6
                                                                          10              10               23.5          53.2             105.1
 tonated and dehydrated) 250HD 2 , 250HD 3 and                                            11               22.2          52.9             105.9
 6
   D-250HD 3 . Ions with these m/z ratios (see table below)                               12               24.0          54.6              94.5
 were allowed to pass into the collision chamber (Q2), while                              13               26.2          49.4              93.4
 unwanted ions with any other m/z collide with the sides of the                           14               24.1          59.0             113.0
 quadrupole and are eliminated. Ions entering Q2 collide with                             15               25.8          52.9             112.4
                                                                                          16               23.9          59.2             113.4
 neutral Argon gas molecules and fragment. The fragment ions              15
                                                                                          17               29.5          52.4             107.7
 generated are passed into quadrupole 3 (Q3), where the frag-                             18               24.2          50.0             115.5
 ment ions of 250HD 2 , 250HD 3 and 6 D-250HD 3 were                                      19               19.8          53.5             114.9
 selected (see table below) and other ions are eliminated. The                            20               26.3          60.2             126.6
 following mass transitions were used for detection and quan-                      Average (ng/mL)         24.3          52.7             105.9
                                                                                       Std Dev              2.2           3.6               8.6
 titation during validation:                                              20
                                                                                       CV(%)                9.0           6.9               8.1

                               TABLE 1
            Mass transitions for selected vitamin D metabolites                                            TABLE3
     Compound          Precursor Ion (rn/z)      Fragment Ions (m/z)      25
                                                                                      Intra-Assay Variation: 25-Hydroxyvitarnin D 3 (250HD 3)
     250HD2                  395.30              179.10, 251.30, 209.20
                                                                                                          Low           Medium            High
     250HD 3                 383.16              211.35
     6                                                                                                  092804-L       092804-M         092804-H
       D-250HD 3             389.20              211.30
                                                                                                           22.7          43.6              99.1
                                                                          30               2               22.4          45.3              93.5
    As ions collide with the detector they produce a pulse of                              3               22.4          50.7              98.2
 electrons that are converted to a digital signal. The acquired                            4               21.0          40.1              95.9
 data is relayed to a computer, which plots counts of the ions                             5               21.8          41.5              82.0
 collected versus time. The resulting mass chromatograms are                               6               20.8          42.2              97.4
 similar to chromatograms generated in traditional HPLC                                    7               22.9          50.1              96.0
                                                                                           8               19.0          42.0             106.7
 methods.                                                                 35
                                                                                           9               21.8          44.2              96.6
    Area ratios of the analyte and internal standard (Hexadeu-                            10               23.4          49.5              94.9
 terated 25-Hydroxyvitamin D3, 6 D-250HD 3 ) peaks were                                   11               21.8          46.5              97.9
 used to construct calibration curves, which were then used to                            12               20.7          49.9              87.1
 calculate analyte concentrations. Using the calibration                                  13               25.4          44.7              85.5
                                                                                          14               24.5          48.0             101.5
 curves, the concentrations of 250HD 2 and 250HD3 were                    40
                                                                                          15               25.1          45.8             101.5
 quantitated in the patient samples.                                                      16               22.5          52.0             104.7
                                                                                          17               29.2          45.9             107.7
                              Example 2                                                   18               19.5          49.3             107.6
                                                                                          19               18.1          49.6             109.4
                                                                                          20               24.8          49.3             116.1
             Intra-Assay and Inter-Assay Precision                        45       Average (ng/mL)         22.5          46.5              99.0
                                                                                       Std Dev              2.5           3.5               8.4
    Stock solutions of 250HD 2 and 250HD 3 were added to                               CV(%)               11.2           7.5               8.5
 pooled serum to produce a Low Pool (20-25 ng/mL of each
 metabolite), a Medium Pool (45-55 ng/mL of each metabo-
 lite) and a High Pool (100-110 ng/mL). Pooled patient serum                      Each of the Low, Medium and High Pools described above
                                                                          50
 was used for the Medium and Low Pools, and stripped serum                     were also analyzed to determine inter-assay precision. Four
 from Golden West Biologicals, Product #SP 1070, was used                      aliquots from each pool were analyzed over five different
 for the Low Pool. Twenty aliquots from each of the Low,                       assays using the LC-MS/MS protocols described in Example
 Medium and High Pools were analyzed in a single assay using                   1. The following precision values were determined:
 the LC-MS/MS protocols described in Example 1. The fol-
 lowing precision values were determined:                                 55
                                                                                                           TABLE4
                               TABLE2                                                 Inter-Assay Variation: 25-Hydroxyvitarnin D 2 (250HD 2 )

         Intra-Assay Variation: 25-Hydroxyvitarnin D 2 (250HD 2 )                                         Low           Medium            High
                                                                                                        092804-L       092804-M         092804-H
                                                                          60
                              Low              Medium           High
                            092804-L          092804-M        092804-H                                     26.5          46.4             103.3
                                                                                          2                23.2          51.1              96.7
                              26.5              46.4            103.3                     3                23.1          52.4             107.8
              2               23.2              51.1             96.7                     4                21.6          50.3             104.5
              3               23.1              52.4            107.8                     5                26.3          47.5              96.2
              4               21.6              50.3            104.5     65              6                25.1          54.4              98.5
              5               26.3              47.5             96.2                     7                25.9          54.6             100.0
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 16 of 20 PageID #: 2350


                                                                 US 7,972,867 B2
                                    15                                                                                        16
                       TABLE 4-continued                                         standard deviation were then calculated. The limit of detec-
                                                                                 tion was determined as 2 SD above the mean of the blank peak
        Inter-Assay Variation: 25-Hydroxyyitarnin D 2 (250HD 2 )                 area ratio based on a back calculation of peak area ratio
                            Low           Medium            High                 against the calibration curve. The limits of detection were as
                          092804-L       092804-M         092804-H          5    follows:
             8               21.9          50.1             110.1                    250HD 2 : 3.0 ng/mL
             9               23.4          50.8              97.6
            10               23.5          53.2             105.1
                                                                                     250HD 3 : 3.5 ng/mL
            11               22.2          52.9             105.9                  To determine the limit of quantitation, stock solutions of
            12               24.0          54.6              94.5           10
            13               26.2          49.4              93.4
                                                                                 250HD 2 and 250HD 3 were used to generate standard curves
            14               24.1          59.0             113.0                with the following concentrations: 0, 2, 4, 8, 16, 32, 64 and
            15               25.8          52.9             112.4                128 ng/mL. The diluted samples of the standard curve were
            16               23.9          59.2             113.4
                                                                                 analyzed in quadruplicate over five assays using the LC-MS/
            17               29.5          52.4             107.7
            18               24.2          50.0             115.5                MS assay described in Example 1. The results of the study
                                                                            15
            19               19.8          53.5             114.9                were as follows:
            20               26.3          60.2             126.6
     Average (nglmL)         24.3          52.7             105.9
         Std Dev              2.2           3.6               8.6                                                          TABLE6
         CV(%)                9.0           6.9               8.1
                                                                                     Limit ofQuantitation Study Results: 25-Hydroxyvitarnin D2 (250HD2 )
                                                                           20

                                                                                                #1      #2          #3      #4       #5             Summary
                             TABLES
                                                                                   0            -1.2   -1.3         -0.5   -1.2    -1.1    Average (nglmL)       -1.0
        Inter-Assay Variation: 25-Hydroxyyitarnin D 3 (250HD 3 )
                                                                                 nglmL          -1.1   -1.4         -0.9   -1.3    -0.7    Standard Deviation     0.6
                                                                           25                   -1.1   -1.5         -0.8    NA     -2.6    C ofV(%)              59.0
                            Low           Medium            High
                          092804-L       092804-M         092804-H                               0.4   -1.7         -0.6   -0.5    -0.6    Accuracy(%)          NIA
                                                                                   2             3.1    2.3          2.0    2.1      3.3   Average (nglmL)        1.9
                             22.7          43.6              99.1                nglmL           2.1    2.7          2.1    2.4      1.9   Standard Deviation     0.6
             2               22.4          45.3              93.5
                                                                                                 1.1    1.9          1.9    0.9      1.3   C ofV(%)              33.7
             3               22.4          50.7              98.2
             4               21.0          40.1              95.9          30                    1.2    1.1          2.1    1.8      1.4   Accuracy(%)          103.9
             5               21.8          41.5              82.0                  4             3.5    3.9          5.0    4.5      4.8   Average (nglmL)        3.9
             6               20.8          42.2              97.4                nglmL           4.0    3.0          3.8    3.8      4.7   Standard Deviation     0.7
             7               22.9          50.1              96.0                                3.6    2.9          2.8    3.1      2.0* C ofV (%)              17.1
             8               19.0          42.0             106.7
             9               21.8          44.2              96.6                                4.1    4.6          4.5    4.4      3.7 Accuracy(%)            101.7
            10               23.4          49.5              94.9          35        8          10.2    9.1          9.1    8.8      9.8 Average (nglmL)          8.6
            11               21.8          46.5              97.9                nglmL           7.8    8.1          7.9    8.4      9.0 Standard Deviation       0.8
            12               20.7          49.9              87.1                                8.6    8.3          7.4    8.4      7.5 C ofV(%)                 9.3
            13               25.4          44.7              85.5
            14               24.5          48.0             101.5                               10.2    8.4          8.0    8.1      8.6 Accuracy(%)             93.2
            15               25.1          45.8             101.5                   16          16.0   14.8         14.4   16.7    18.3 Average (nglmL)          16.0
            16               22.5          52.0             104.7          40 nglmL             15.5   15.6         15.3   16.7    16.8 Standard Deviation        1.1
            17               29.2          45.9             107.7                               16.6   16.7         16.8   15.8    15.2 C ofV(%)                  7.1
            18               19.5          49.3             107.6
            19               18.1          49.6             109.4                               14.1   17.6         16.1   16.7    14.1 Accuracy(%)             100.1
            20               24.8          49.3             116.1                   32          31.3   39.9*        29.9   33.2    32.7 Average (nglmL)          31.8
     Average (nglmL)         22.5          46.5              99.0                nglmL          31.7   30.5         32.4   34.0    32.5 Standard Deviation        1.9
         Std Dev              2.5           3.5               8.4                               29.5   31.2         30.2   35.7    28.7 C ofV(%)                  6.0
         CV(%)               11.2           7.5               8.5          45
                                                                                                32.9   34.7         32.4   30.8    29.2 Accuracy(%)             100.7
                                                                                    64          66.5   62.2         68.5   62.6    68.8 Average (nglmL)          64.6
                                                                                 nglmL          66.6   67.8         67.3   58.9    61.5 Standard Deviation        3.2
                             Example 3                                                          64.4   61.4         63.7   63.5    61.3 C ofV(%)                  4.9
                                                                           50                   63.7   60.7         65.4   70.8    65.9 Accuracy(%)              99.1
    Analytical Sensitivity: Limit of Detection and Limit                         128        125.1 128.2         123.4 127.8 124.1 Average (nglmL)               126.9
                  of Quantitation Studies                                        nglmL      127.6 134.4         127.3 128.4 132.1 Standard Deviation              3.5
                                                                                            128.9 124.5         128.5 126.5 131.7 C ofV(%)                        2.8
    To determine the limit of detection of the assay, blank                                 126.1 119.7         127.9 121.2 125.0 Accuracy(%)                   100.8
 diluent was analyzed 17 times within a single run using the
 LC-MS/MS protocols described in Example 1. The mean and

                                                                                            TABLE 7

                                                              Limit ofQuantitation Study Results: 25-Hydrox~itarnin D 3 (250HD 3 )

                                                         Day#!          Day#2           Day#3             Day#4               Day#5
                                                      (11119104-1)   (11119104-2)    (11122104-1)      (11123104-1)        (11123104-2)             Summary

                                         Ong/mL           -0.5          -0.9             -0.3                 0.2             -0.6         Average (nglmL)      -0.7
                                                          -0.7          -1.3              0.3                -1.1             -1.0         Standard Deviation    0.6
                                                           0.0          -1.0             -1.1                -1.3              0.6         CofV (%)             86.4
                                                          -0.3          -1.5             -1.1                -0.8             -1.0         Accuracy(%)          NIA
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 17 of 20 PageID #: 2351


                                                               US 7,972,867 B2
                                  17                                                                                  18
                                            TABLE 7-continued
                     Limit ofOuantitation Study Results: 25-Hydroxyyitamin D 3 (250HD 3 )

                 Day #1        Day #2         Day #3         Day #4         Day #5
              (11/19/04-1)   (11/19/04-2)   (11/22/04-1)   (11/23/04-1)   (11/23/04-2)            Summary

   2ng/mL          2.6            1.5            2.4            2.5            1.7       Average (ng/mL)        1.9
                   1.7            0.9            3.2            2.2            1.9       Standard Deviation     0.6
                   1.8            1.8            2.0            1.1            2.2       C ofV (%)             31.4
                   1.3            2.4            1.5            1.1            2.5       Accuracy(%)          104.7
  4ng/mL           3.9            3.5            4.8            4.0            3.4       Average (ng/mL)        3.8
                   3.0            4.1            3.1            3.9            3.8       Standard Deviation     0.8
                   4.5            3.7            2.9            3.5            2.4       C ofV (%)             19.7
                   4.0            5.2            3.8            3.8            5.5       Accuracy(%)          104.1
   8ng/mL         10.3            9.3            7.2            8.4            8.6       Average (ng/mL)        8.7
                  10.6            8.5            7.2           10.0            9.6       Standard Deviation     1.1
                   7.4           10.3            9.0            9.4            8.4       C ofV (%)             13.1
                   9.3            7.7            8.5            7.6            6.8       Accuracy(%)           91.9
  16 ng/mL        15.9           15.6           16.2           18.6           17.1       Average (ng/mL)       16.0
                  13.8           16.3           14.0           17.2           15.3       Standard Deviation     1.4
                  15.6           16.1           15.1           18.8           16.1       C ofV (%)              8.5
                  14.8           17.2           17.0           14.3           15.3       Accuracy(%)           99.9
  32 ng/mL        31.1           35.8           29.6           32.8           28.0       Average (ng/mL)       31.7
                  30.8           29.9           31.8           33.0           32.8       Standard Deviation     1.9
                  31.6           30.9           29.5           35.7           31.2       C ofV (%)              6.2
                  31.0           34.2           31.8           30.6           31.7       Accuracy(%)          101.0
  64ng/mL         65.9           64.6           64.4           64.8           67.8       Average (ng/mL)       64.8
                  67.4           62.9           62.4           60.7           57.2       Standard Deviation     3.1
                  68.9           64.2           62.1           64.0           64.7       C ofV (%)              4.8
                  63.2           64.2           66.8           67.7           71.1       Accuracy(%)           98.8
 128 ng/mL       128.9          124.5          126.4          125.3          122.8       Average (ng/mL)      127.1
                 129.7          135.7          128.3          125.9          128.7       Standard Deviation     4.7
                 125.5          123.3          127.2          127.7          135.4       C ofV (%)              3.7
                 121.3          121.8          137.8          121.4          124.1       Accuracy(%)          100.7




                             Example 4                                           0.01M PBS were prepared and then serially diluted to 8
                                                                                 ng/mL. Each sample was extracted and run in duplicate using
             Assay Reportable Range and Linearity                                the LC-MS/MS protocols described in Example 1. As shown
                                                                                 in FIG. 3, each of these curves was linear (R2 >0.99).
                                                                            35
    To establish the linearity of the vitamin D metabolite LC-
                                                                                                               Example 5
 MS/MS assay, a MultiProbe automated liquid handler robot
 independently constructed two standard curves by serially                                   Accuracy of LC-MS/MS Vitamin D Assay
 diluting a stock solution containing 128 ng/mL 250HD 2 and
 128 ng/mL 250HD 3 in 250HD with a solution of5% Bovine                     40      The stock solutions of 250HD 2 and 250HD 3 were quan-
 Serum Albumin Fraction V dissolved in 0.01M PBS. The                            tified based upon the absorbance of the concentrated (10-50
 standard curve samples were analyzed using the LC-MS/MS                         µg/mL) stock solutions in the ultraviolet spectrum. The cis-
 protocols described in Example 1. This process routinely                        triene chromophore present in all vitamin D compounds has a
 produced standard curves with R 2 values of0.99 or higher for                   peak absorbance of 264 nm, which is dependent upon the
 each analyte for the range of 4-128 ng/mL.                                 45   analyte concentration. The molar extinction coefficient of
    To determine whether patient samples can also be diluted                     18.3 mM- 1 cm- 1 was determined using purified, dessicated
 in a linear fashion, a total of eight samples were serially                     ergocalciferol and cholecalciferol and was used to determine
 diluted with 250HD diluent. Two samples were patient pools                      the concentration of stock solutions for 250HD 2 and
 (Medium and High Control Pools), three were patient                             250HD 3 •
 samples with high 250HD 2 values and three were patient                    50      To determine the ability to recover vitamin D metabolites
 samples with high 250HD 3 values. All samples were ana-                         from spiked serum samples, three patient pools with known
 lyzed using the LC-MS/MS protocols described in Example                         levels of 250HD 2 , 250HD 3 were spiked with two levels of
 1. As shown in FIG. 1 and FIG. 2, each sample diluted in a                      250HD 2 , 250HD 3 and both 250HD 2 and 250HD 3 together.
 linear fashion (R2 >0.98), demonstrating the linear range of                    Each sample was extracted and run in duplicate using the
 the assay.                                                                 55   LC-MS/MS protocols described in Example 1. The recovery
    Additionally, solutions of 250HD 2 and 25HOD 3 at 512                        was calculated by dividing the expected result by the
 ng/mL in 5% Bovine Serum Albumin Fraction V dissolved in                        observed result.
                                                                                                            TABLES

                                                                           Recovery of 25-hydroxylated vitamin D metabolites from spiked samples.

                                                                                                    250HD2     250HD 3       250HD2          250HD 3
                                                                                                    (ng/mL)    (ng/mL)     (% Recovery)    (% Recovery)

                                                                 Pool#!                                58         51
                                                                 Pool#! + 20 ng/mL 250HD2              75         52           104
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 18 of 20 PageID #: 2352


                                                                    US 7,972,867 B2
                                      19                                                                              20
                                    TABLE 8-continued
           Recovea of 25-hydroxylated vitamin D metabolites from s12iked sam12les.

                                    250HD2        250HD 3        250HD2           250HD 3
                                    (ng/mL)       (ng/mL)      (% Recovery)     (% Recovery)

 Pool#!   + 20 ng/mL   250HD 3         52            68                            105
 Pool#!   + 20 ng/mL   of both         72            68            109             105
 Pool#!   + 50 ng/mL   250HD 2        104            50            105
 Pool#!   + 50 ng/mL   250HD 3         56           109                                93
 Pool#!   + 50 ng/mL   of both        104           110            104                 92
 Pool#2                                53            47
 Pool#2   + 20 ng/mL 250HD 2           76            51             97
 Pool#2   + 20 ng/mL 250HD 3           52            66                            101
 Pool#2   + 20 ng/ml of both           70            65            105             103
 Pool#2   + 50 ng/mL 250HD 2          107            53             96
 Pool#2   + 50 ng/mL 250HD 3           57           109                                88
 Pool#2   + 50 ng/mL of both          100           105            103                 92
 Pool#3                                53            47
 Pool#3   + 20 ng/mL   250HD 2         69            44            106
 Pool#3   + 20 ng/mL   250HD 3         55            75                                90
 Pool#3   + 20 ng/mL   of both         74            69             98                 97
 Pool#3   + 50 ng/mL   250HD 2         96            48            107
 Pool#3   + 50 ng/mL   250HD 3         53           114                                85
 Pool#3   + 50 ng/mL   of both        105           113             98                 85




                                 Example 6                                                The contents of the articles, patents, and patent applica-
                                                                                 25    tions, and all other documents and electronically available
          Comparison LC-MS/MS Vitamin D Metabolite                                     information mentioned or cited herein, are hereby incorpo-
                  Assay and RIA Procedures                                             rated by reference in their entirety to the same extent as if each
                                                                                       individual publication was specifically and individually indi-
    A total of 1,057 patient samples were assayed using the                      30    cated to be incorporated by reference. Applicants reserve the
 LC-MS/MS methods described in Example 1 and a vitamin D                               right to physically incorporate into this application any and all
 radioimmunoassay commercially available from DiaSorin.                                materials and information from any such articles, patents,
 FIG. 4 shows the correlation between detection of total                               patent applications, or other physical and electronic docu-
 25-hydroxyvitamin Dusing the LC-MS/MS assay and a com-                                ments.
 mercially available radioimmunoassay kit; the R 2 value was                     35       The inventions illustratively described herein may suitably
 0.5082 with a slope of0.9684.                                                         be practiced in the absence of any element or elements, limi-
                                                                                       tation or limitations, not specifically disclosed herein. Thus,
                                 Example 7
                                                                                       for example, the terms "comprising", "including," contain-
                                                                                       ing", etc. shall be read expansively and without limitation.
                Selectivity of the LC-MS/MS Assay                                40
                                                                                       Additionally, the terms and expressions employed herein
                                                                                       have been used as terms of description and not of limitation,
   Samples containing various commercially available vita-
                                                                                       and there is no intention in the use of such terms and expres-
 min D metabolites and analogues at a concentration of 100
                                                                                       sions of excluding any equivalents of the features shown and
 ng/mL were prepared. The samples were extracted and run in
                                                                                 45
                                                                                       described or portions thereof, but it is recognized that various
 duplicate using the LC-MS/MS methods described in
                                                                                       modifications are possible within the scope of the invention
 Example 1. None of the tested compounds exhibited detect-
                                                                                       claimed. Thus, it should be understood that although the
 able cross reactivity in the 250HD 2 and 250HD 3 assays.
                                                                                       present invention has been specifically disclosed by preferred
                                                                                       embodiments and optional features, modification and varia-
                                    TABLE9
                                                                                 50    tion of the inventions embodied therein herein disclosed may
            Cross-Reactivity of the LC-MS/MS method with various                       be resorted to by those skilled in the art, and that such modi-
                    vitamin D analogues and metabolites.                               fications and variations are considered to be within the scope
                                                       Cross-        Cross-            of this invention.
                                      Compound       Reactivity    Reactivity             The invention has been described broadly and generically
                                      Mass (Da)      (250HD2)      (250HD 3 )    55
                                                                                       herein. Each of the narrower species and subgeneric group-
 25-Hydroxyvitamin D2                       412       (100%)             ND            ings falling within the generic disclosure also form part of the
 (250HD2)
 25-Hydroxyvitamin D 3
                                                                                       invention. This includes the generic description of the inven-
                                            400           ND         (100%)
 (250HD 3 )                                                                            tion with a proviso or negative limitation removing any sub-
 Internal Standard (6 D-250HD 3 )           406           ND             ND       60   ject matter from the genus, regardless of whether or not the
 Vitamin D2 (Ergocalciferol)                396           ND             ND
                                                                                       excised material is specifically recited herein.
 Vitamin D 3 (Cholecalciferol)              384           ND             ND
 la,25(0HJoD2                               428           ND             ND               Other embodiments are within the following claims. In
 la,25(0H)oD 3                              416           ND             ND            addition, where features or aspects of the invention are
 25,26(0H)oD 3                              416           ND             ND
 la(OH)D2 (Doxercalciferol)                 412           ND             ND
                                                                                       described in terms ofMarkush groups, those skilled in the art
 la(OH)D 3 (Alfacalcidiol)                  400           ND             ND       65   will recognize that the invention is also thereby described in
                                                                                       terms of any individual member or subgroup of members of
                                                                                       the Markush group.
Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 19 of 20 PageID #: 2353


                                                      US 7,972,867 B2
                               21                                                                       22
    That which is claimed is:                                              15. The method of claim 12, wherein said purification step
    1. A method for determining the presence or amount of                comprises protein precipitation and does not include high
 25-hydroxyvitaminD 3 ina sample by tandem mass spectrom-                turbulence liquid chromatography.                             .
 etry, comprising:                                           .              16. The method of claim 11, wherein said sample or said
    (a) generating a protonated and dehydrated precursor 1~n        5    two or more vitamin D metabolites are not subjected to gas-
                                                                         chromatography prior to said ionization step.
       of 25-hydroxyvitamin D3 with a mass to charge rat10
                                                                            17. The method of claim 11, wherein the one or more
       (m/z) of383.16±0.5;                                               fragment ions for 25-hydroxyvitamin D3 comprise an ion
    (b) generating one or more fragment ions of said precursor           with an m/z of383.16±0.5.
       ion; and                                                             18. The method of claim 11, wherein the one or more
    (c) detecting the presence or amount of one or more _of said
                                                                    10
                                                                                                                     J?
                                                                         fragment ions for 25-hydroxyvitamin 2 . comp~ise on~ or
       ions generated in step (a) or (b) or both and relatmg the         more ions selected from the group cons1stmg of 10ns with a
       detected ions to the presence or amount of 25-hydrox-             m/z of 179.10±0.5, 209.20±0.5, and 251.30±0.5.
       yvitamin D3 in said sample.                                          19. The method of claim 11, wherein said two or more
    2. The method of claim 1, wherein said sample is subjected           vitamin D metabolites further comprise one or more vitamin
                                                                    15
 to a purification step prior to ionization.                             D metabolites selected from the group consisting of 1,25-
    3. The method of claim 2, wherein said purification step             dihydroxyvitamin D3 and 1,25-dihydroxyvitamin D 2 .
 comprises chromatography.                                                  20. The method of claim 11, wherein said two or more
    4. The method of claim 3, wherein said chromatography                vitamin D metabolites further comprise 1,25-dihydroxyvita-
 comprises high performance liquid chromatography (HPLC).                min D3 and 1,25-dihydroxyvitamin D 2 .
                                                                    20
                                                                            21. A method for determining the presence or amount of
    5. The method of claim 2, wherein said purification step
                                                                         25-hydroxyvitaminD 2 ina sample by tandem mass spectrom-
 comprises protein precipitation.
                                                                         etry, comprising:                                           .
    6. The method of claim 5, wherein said purification step
                                                                            (a) generating a protonated and dehydrated precursor 10n
 does not include high turbulence liquid chromatography
                                                                               of said 25-hydroxyvitamin D 2 with a mass to charge
 (HTLC).                                .     .     .    .          25
                                                                               ratio (m/z) of395.30±0.5;
    7. The method of claim 2, wherem said punficat10n step
                                                                            (b) generating one or more fragment ions of said precursor
 comprises chiral chromatography.
    8. The method of claim 1, wherein said sample or 25-hy-                    ~~and                                                   .
                                                                            (c) detecting the presence or amount of one or more _of said
 droxyvitamin D3 is not subjected to gas-chromatography
                                                                               ions generated in step (a) or (b) or both and relatmg the
 prior to said ionization step.                                     30
                                                                               detected ions to the presence or amount of said 25-hy-
    9. The method of claim 1, wherein said one or more frag-
                                                                               droxyvitamin D 2 in said sample.
 ment ions comprise a fragment ion with an m/z of
                                                                            22. The method of claim 21, wherein said sample is sub-
 211.35±0.5.
                                                                         jected to a purification step prior to i~niza_tion. .   .
    10. The method of claim 1, 1,25-dihydroxyvitamin D 2 in
                                                                            23. The method of claim 22, wherem said punficat10n step
 the sample.                                                        35
                                                                         comprises chromatography.
    11. A method for determining the presence or amount of
                                                                            24. The method of claim 23, wherein said chromatography
 two or more vitamin D metabolites in a sample in a single
                                                                         comprises high performance liquid chromatography (HPLC).
 assay, said method comprising:                            .    .
                                                                            25. The method of claim 22, wherein said purification step
    (a) ionizing said two or more vitamin D metabolites, 1f
                                                                         comprises protein precipitation.
       present in said sample, to generate protonated ~nd dehy-     40
                                                                            26. The method of claim 25, wherein said purification step
       drated precursor ions specific for each of said two or
                                                                         does not include high turbulence liquid chromatography
       more vitamin D metabolites;
    (b) generating one or more fragment ions of each of said             (HTLC).                                  .   .      .   .
                                                                            27. The method of claim 22, wherem said punficat10n step
       precursor ions; and                                     .
                                                                         comprises chiral chromatography.                              .
    (c) detecting the presence or amount of one or more _of said    45
                                                                            28. The method of claim 21, wherein said sample or said
       ions generated in step (a) or (b) or both and relatmg the
                                                                         25-hydroxyvitamin D 2 is not subjected to gas-chromatogra-
       detected ions to the presence or amount of said two or
                                                                         phy prior to said ionization step.         .     .
       more vitamin D metabolites in said sample;
                                                                            29. The method of claim 21, wherem said one or more
    wherein said two or more vitamin D metabolites comprise
                                                                         fragment ions comprise one or more ions selected from the
       25-hydroxyvitamin D3 and 25-hydroxyvitamin D 2 ; and         50
                                                                         group consisting of ions with a m/z of 179.10±0.5,
    wherein the precursor ion of 25-hydroxyvitamin D3 has a
                                                                         209.20±0.5, and 251.30±0.5.
       mass/charge ratio (m/z) of383.16±0.5 and the precursor
                                                                            30. The method of claim 29, wherein said one or more
       ion of 25-hydroxyvitamin D 2 has a mass/charge ratio
                                                                         fragment ions comprise two or more ions selected from the
       (m/z) of395.30±0.5.
                                                                         group consisting of ions with a m/z of 179.10±0.5,
    12. The method of claim 11, wherein said sample subjected       55
                                                                         209.20±0.5, and 251.30±0.5.
 to a purification step prior to said ionization step.
                                                                            31. The method of claim 21, further comprising determin-
    13. The method of claim 12, wherein said purification step
                                                                         ing the presence or amount of 1,25-dihydroxyvitamin D 2 in
 comprises chromatography.
                                                                         the sample.
    14. The method of claim 13, wherein said chromatography
 comprises high performance liquid chromatography (HPLC).                                       *   *   *    *   *
      Case 1:18-cv-01436-MN Document 72-3 Filed 09/25/19 Page 20 of 20 PageID #: 2354

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
PATENT NO.                  : 7,972,867 B2                                                                                       Page 1 of 1
APPLICATION NO.             : 11/386215
DATED                       : July 5, 2011
INVENTOR(S)                 : Clarke et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


                  Column 21, line 34, insert the phrase --further comprising determining the presence or
         amount of-- following the phrase "claim I,".




                                                                                     Signed and Sealed this
                                                                                  Fourth Day of October, 2011


                                                                                f)w:.13:•k~
                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
